October 5, 2015

Dora Canizales
Official Court Reporter
419th District Court
Travis County, Texas
1000 Guadalupe, Room 327
Austin, Texas 7801

Clerk of Court
Third Court of Appeals
Travis County, Texas
Austin, Texas

IN RE:       Appellate Court Cause No. 03-1500461-CV
             Trial Court Cause No.: D-1-GN-12-000807
             Brown Real Estate vs. Cycled Plastics, LTD, et al.

Dear Clerk of Court:

On September 25, 2015, I filed through the 3rd Court portal a request to extend the deadline to
file Court Reporter’s Record. I am now making the same request via this letter. I anticipate
being able to file Reporter’s Record on or before October 15, 2051

Thank you for your consideration to this mater.

Sincerely,


/S/ Dora M. Canizales